Mikoll, J. P. (dissenting).
I respectfully dissent. In my view, the finding that petitioner’s release of 198 ethylene oxide (hereinafter EtO) emissions into the atmosphere constituted separate violations rather than a continuous violation of ECL 71-2103 (former [1]) was rational. "[Respondent Department of Environmental Conservation], as a State agency, has broad powers to construe the statutes and regulations it administers and should be upheld unless such construction is unreasonable or irrational” (New York Pub. Interest Research Group v Williams, 127 AD2d 512, 513; see, Matter of Howard v Wyman, 28 NY2d 434, 438; Matter of Duflo Spray-Chem. v Jorling, 153 AD2d 244, 247). The rule, however, "has no application unless the statute being construed lies within the realm of the agency’s expertise” (Matter of Thomas v Bethlehem Steel Corp., 95 AD2d 118, 122, affd 63 NY2d 150). As ECL 71-2103 (former [1]) involved the violation of environmental regulations that require some special knowledge of the way in which air emissions occur, deference to respondents’ construction of it is warranted.
In construing words in a statute, such as "continuous” (ECL 71-2103 [former (1)]), which have not previously been judicially or administratively construed and which are not defined in the statute or regulation, resort may be had to the dictionary to determine the sense in which the word is employed (see, Matter of Cortland-Clinton, Inc. v New York State Dept. of Health, 59 AD2d 228, 231). The dictionary defines "continuous” as "characterized by uninterrupted extension in space: stretching on without break or interruption” (Webster’s Third New International Dictionary 493-494 [unabridged 1981]). The evidence supports the finding of respondent Commissioner of Environmental Conservation that EtO emissions were not continuous but were separate and interrupted, and such con*822elusion is rational. Each sterilization process involved a separate EtO emission into the atmosphere.
Petitioner has not met its burden of demonstrating that the Commissioner’s construction of ECL 71-2103 (former [1]) was irrational. The Commissioner could rationally have determined that the absence of the language found in other sections of the statute from ECL 71-2103 (former [1]), rather than mandating that consecutive violations be deemed statutorily continuous, endows the Commissioner with the discretion to determine which violations are continuous and which are separate.
Moreover, even without relying on the doctrine of deference to the Commissioner’s construction, respondents’ construction of the term continuous was proper under the ordinary rules of statutory construction. Consequently, I would affirm Supreme Court’s judgment.
Ordered that the judgment is reversed, on the law, with costs, petition granted and determination modified by reducing the penalty imposed to $97,000. [See, 158 Misc 2d 281.]